Exhibit 5.1 March 5, 2010 BroadVision, Inc. 1600 Seaport Blvd, Suite 550 North Building Redwood City, CA94063 You have requested our opinion with respect to certain matters in connection with the filing by BroadVision, Inc. (the “Company”) of a Registration Statement on FormS-8 (the “Registration Statement”) with the Securities and Exchange Commission covering the offering of up to 135,818 shares of the Company’s Common Stock, $.0001 par value (the “Shares”), pursuant to its Amended and Restated 2006 Equity Incentive Plan (the “Plan”). In connection with this opinion, we have examined the Registration Statement and related Prospectus, your Certificate of Incorporation, as amended, and By-laws, as amended, and such other documents, records, certificates, memoranda and other instruments as we deem necessary as a basis for this opinion.We have assumed the genuineness and authenticity of all documents submitted to us as originals, the conformity to originals of all documents submitted to us as copies thereof, and the due execution and delivery of all documents where due execution and delivery are a prerequisite to the effectiveness thereof. On the basis of the foregoing, and in reliance thereon, we are of the opinion that the Shares, when sold and issued in accordance with the Plan, the Registration Statement and related Prospectus, will be validly issued, fully paid, and nonassessable (except as to shares issued pursuant to certain deferred payment arrangements, which will be fully paid and nonassessable when such deferred payments are made in full). We consent to the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, Cooley Godward Kronish LLP By:/s/ Kenneth L. Guernsey Kenneth L. Guernsey
